Citation Nr: 1517494	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-17 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to exposure to herbicides.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity associated with diabetes mellitus, type II.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity associated with diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty for 20 years until his retirement in August 1988. 

The issue of entitlement to service connection for ischemic heart disease comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The remaining issues on appeal come before the Board from a November 2011 rating decision issued by the RO.    

An informal conference was held at the RO in September 2012.  Subsequently, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of the hearing is associated with the record. 

The Board notes that additional evidence was submitted at the Board hearing that had not been considered by the RO.  During the hearing, the Veteran waived RO consideration of any additional evidence.  38 C.F.R. § 20.1304(c) (2014).  The Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in April 2013 and he has not explicitly requested AOJ consideration of such evidence.  In turn, a waiver of this additional evidence was not necessary.  Regardless, the Board may properly consider such evidence.  

This appeal was processed using the electronic, paperless Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems.  


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, he served in the Republic of Vietnam during active service, and is presumed to have been exposed to herbicides coincident with such service.   

2.  The Veteran has been diagnosed with coronary artery disease, i.e., ischemic heart disease, which is presumed to be due to exposure to herbicides.  

3.  The Veteran has been diagnosed with diabetes mellitus, type II, which is presumed to be due to exposure to herbicides.  

4.  The Veteran's peripheral neuropathy of the right lower extremity is associated with his diabetes mellitus, type II.

5.  The Veteran's peripheral neuropathy of the left lower extremity is associated with his diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for diabetes mellitus, type II, have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for peripheral neuropathy of the right lower extremity have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

4.  The criteria for service connection for peripheral neuropathy of the left lower extremity have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for coronary artery disease, diabetes mellitus, type II, and peripheral neuropathy of the bilateral lower extremities herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran is seeking service connection for ischemic heart disease, to include coronary artery disease; diabetes mellitus, type II; and peripheral neuropathy of the bilateral lower extremities.  Essentially, he asserts that his coronary artery disease and diabetes mellitus, type II, are due to exposure to herbicides while on active duty in Vietnam.  He further asserts that he has developed peripheral neuropathy in his bilateral lower extremities due to his diabetes mellitus, type II.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include ischemic heart disease, including coronary artery disease, type II diabetes, and early-onset peripheral neuropathy.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At the outset, the Board notes that post-service private treatment records document that the Veteran has been diagnosed with coronary artery disease and diabetes mellitus, type II.  Moreover, private treatment records also show that the Veteran has peripheral neuropathy of the right and left lower extremities associated with his diabetes mellitus, type II.  

Thus, the primary question in this case is whether the Veteran was exposed to herbicides during his active service.  He asserts that he had temporary duty assignments to Vietnam during October 1970 and November 1970.  In this regard, he stated that he was assigned as a maintenance Crew Chief for a C-118 plane, tail number 53-3286, which was stationed at Hickam Air Force Base, Hawaii, and was assigned VIP transport for the Pacific Region Air Force Security Services.  In this capacity, the Veteran alleges that he landed in Vietnam on at least two occasions.     

However, although Veteran's DD 214 issued at his retirement shows that he received the Vietnam Service Medical, AF Overseas Short Tour Ribbon, Republic of Vietnam Gallantry Cross with Device, and Republic of Vietnam Campaign Medal, which are all indicative of service in Vietnam or in support of the mission in Vietnam, his service treatment records and personnel records are silent with respect to any Vietnam service.  Additionally, a January 2011 response from the National Personnel Records Center (NPRC) indicated that it was unable to determine whether or not Veteran served in Vietnam.  The Veteran's service personnel records show that he was assigned as a crew member in September 1969 to the 61st Organizational Maintenance Squadron (OMS) at Hickam Air force Base.  As such, the RO contacted the Defense Personnel Records Information Retrieval System (DPRIS) concerning whether personnel from the 61st OMS provided VIP transport to Vietnam.  However, DPRIS responded in March 2013 that, while personnel were stationed at various locations in Southeast Asia, including Vietnam, there was no evidence that personnel provided VIP transport to these locations.  

However, the Veteran has asserted that when he arrived at Hickam, he was initially assigned to the 61st OMS, but was subsequently transferred to the 6486th Air Base Wing unit as the C-118 Crew Chief.   Significantly, a February 1970 Special Order showed that the Veteran was promoted and, at that time, he was assigned to the 619 Military Airlift Support Squadron.  Moreover, a December 1970 Aeronautical Order from the 6486th Air Base Wing documented that the Veteran was required to participate frequently and regularly in aerial flights and a hazardous duty status code was assigned.  As such, additional service orders do support the Veteran's contention that, while stationed at Hickam, he served with other units.

Moreover, the Veteran has submitted numerous documentation supporting his contentions.  In this regard, he has submitted a copy of a passport that he asserts he was required to obtain in order to go on temporary duty assignments if required to unexpectedly have to travel back by commercial air.  He has also submitted numerous photographs of his time in Vietnam.  Furthermore, he has also filed documents showing that he received flight duty and combat pay during this period.  

Also of record is statement from a retired Air Force Major who was stationed at Hickam at the same time as the Veteran.  In his statement, the Major indicated that, while he was not familiar with the Veteran's specific mission, he could attest that it was standard procedure for VC 118A Crew Chiefs, like the Veteran, and, in most cases, an Assistant, to be on aeronautical orders to accompany their assigned aircraft off station, especially on in country missions to Southeast Asia.  Thus, in the Major's estimation, it would have been out of the ordinary if the Veteran did not supplement the flight crew on a long range mission especially one that included multiple locations in South Vietnam.  The Veteran also submitted a copy of his biography that was prepared during the year of his retirement by the information officer at Hill Air Force Base.  This biography noted that, while the Veteran was stationed at Hickam, he flew various missions within Vietnam and Southeast Asia.

Upon consideration of the Veteran's hearing testimony and statements, and the remainder of the evidence of record, the Board finds that the duties and incidents described by the Veteran to be consistent with the circumstances and conditions of his service.  While there is no official documentation to confirm the Veteran's report of having been in Vietnam, it is reasonable to assume that he was in-country under the circumstances described as required by his duties as a Crew Chief of an aircraft.  Again, the Veteran has submitted numerous supporting documentation to substantiate his claims, including photographs, a statement from a Major with whom he served, his retirement biography, documentation of his pay during this period and his passport.  Moreover, service orders do show that the Veteran was not just assigned to the 61st OMS, but rather, he was assigned to other units as claimed and he was required to be ready for flight duty.  Furthermore, the Board finds that there is no reason to doubt the veracity of the Veteran's assertions, and, thus, his statements regarding service in Vietnam are deemed credible.  Accordingly, in light of all of the evidence discussed above which supports the Veteran's assertion and resolving all doubt in his favor, the Board finds that the Veteran did serve in Vietnam and, thus, is presumed to have been exposed to herbicides.  

In sum, as the Board has determined that the Veteran was exposed to herbicides during active service, the Board finds that service connection for coronary artery disease and diabetes mellitus, type II, on a presumptive basis as a result of herbicide exposure is warranted.  Likewise, as the medical evidence shows that the Veteran has peripheral neuropathy of the bilateral lower extremities associated with his diabetes mellitus, type II, service connection is also warranted for these disorders.  


ORDER

Service connection for coronary artery disease is granted.

Service connection for diabetes mellitus, type II, is granted.

Service connection for peripheral neuropathy of the right lower extremity is granted.

Service connection for peripheral neuropathy of the left lower extremity is granted.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


